Case: 19-51017      Document: 00515557058         Page: 1    Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 19-51017                    September 9, 2020
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rowell Flora, also known as Caranto Rowell,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-641-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Rowell Flora appeals his guilty plea convictions and two consecutive
   240-month sentences for distribution and receipt of child pornography.
   Flora argues that the district court erred in denying his motion to dismiss the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51017         Document: 00515557058             Page: 2      Date Filed: 09/09/2020




                                         No. 19-51017


   indictment for lack of subject matter jurisdiction due to a supposed violation
   of 18 U.S.C. § 1385, known as the Posse Comitatus Act (PCA).
           A valid, enforceable appeal waiver does not bar a defendant from
   arguing on appeal that the district court lacked jurisdiction over his case,
   because subject matter jurisdiction cannot be waived. See United States v.
   Cotton, 535 U.S. 625, 630 (2002). Such arguments are reviewed de novo. See
   United States v. Isgar, 739 F.3d 829, 838 (5th Cir. 2014). A violation of the
   PCA does not divest a district court of subject matter jurisdiction, so we need
   not consider whether such a violation occurred. See United States v. Hartley,
   796 F.2d 112, 114-15 (5th Cir. 1986); United States v. Wolffs, 594 F.2d 77, 85
   (5th Cir. 1979). In the instant case, the indictment charged Flora with
   offenses against the United States in language similar to that used by the
   relevant statutes. See 18 U.S.C. § 371; 18 U.S.C. § 2251(a); 18 U.S.C. §
   2252A(a)(2), (a)(5)(B). Thus, the district court had jurisdiction over Flora’s
   case. See Isgar, 739 F.3d at 838; 18 U.S.C. § 3231. 1
           Flora also seeks to challenge the procedural and substantive
   reasonableness of his aggregate 480-month sentence.                       Although he
   acknowledges that he waived the right to appeal his sentence in his plea
   agreement, he contends that the appeal-waiver provision is unenforceable
   because he was never advised of the district court’s statutory authority to
   impose consecutive sentences. The Government responds that the appeal-
   waiver provision is valid and seeks its enforcement.
               The record reflects that Flora was advised at rearraignment that he
   had a right to appeal his convictions and sentences and that he was waiving



           1
            Further, the district court’s jurisdiction was not precluded by a military court’s
   concurrent jurisdiction. See United States v. Hodge, 487 F.2d 945, 946 (5th Cir. 1973) (per
   curiam).




                                               2
Case: 19-51017       Document: 00515557058            Page: 3     Date Filed: 09/09/2020




                                       No. 19-51017


   the right to appeal as part of his plea agreement. See United States v.
   McKinney, 406 F.3d 744, 746 & n.2 (5th Cir. 2005). The fact that Flora was
   not specifically advised at that time of the district court’s statutory authority
   to run his sentences consecutively, 2 does not render his appeal waiver
   unenforceable. See 18 U.S.C. § 3584(a); United States v. Hernandez, 234 F.3d
252, 256 (5th Cir. 1997). Accordingly, Flora’s challenges to his sentences are
   barred by the appeal waiver in his agreement. See United States v. Bond, 414
F.3d 542, 544 (5th Cir. 2005); McKinney, 406 F.3d at 746.
          AFFIRMED.




          2
               We note that he was advised several times thereafter of the potential of
   consecutive sentences and never raised any objections or sought to withdraw his plea.




                                            3